FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August 2014 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onAugust 6, 2014 in connection with the Registrant's Financial Results for the Second Quarter of 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By:/s/Yaron Elad Yaron Elad VP & CFO Dated:August 6, 2014 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Second Quarter of 2014 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2014 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Second Quarter of 2014, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended June 30, 2014, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2013 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2013 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the second quarter of 2014, which were described in Part I of the Company's Quarterly Report for the First Quarter of 2014. 1. Item 3D – Risk Factors: Risks Affecting Us and the Companies in Our Group The Israeli Promotion of Competition and the Reducing of Centralization Law may adversely affect our business On August 5, 2014, DIC reported than on August 4, 2014, DIC's board of directors decided to appoint an advisory committee, which will examine different alternatives for dealing with the ramifications of the Israeli Promotion of Competition and the Reducing of Centralization Law, 2013 (the "Concentration Law") and complying with its restrictions on the control of companies in a pyramid structure, with the intent of allowing DIC to continue controlling "other-tier companies" (that are currently directly held by DIC such as Elron) even after December 2019. DIC reported that as of now, the alternatives it intends to examine include among others: (I) DIC becoming a private company that is not a reporting company (and consequently not a "tier-company" either); and (II) a merger between DIC and its parent company, IDB Development CorporationLtd. ("IDBD"). DIC further reported that it was informed, that IDBD's board of directors appointed an advisory committee with a similar function, which will also examine an alternative of IDBD becoming a private company that is not a reporting company. Insofar as one of the alternatives is carried out, Elron may become a second-tier company. According to the Concentration Law, a second-tier company is not permitted to control reporting companies except such reporting companies that were under its control as of the date of publication of the Concentration Law (December 11, 2013). Likewise, the Concentration Law's stipulations according to which a third-tier company's board of directors must consist of a majority of independent directors and no less than two external directors, as detailed in the Concentration Law, do not apply to second-tier companies. It is clarified, that as of now, these alternatives are only being examined, no concrete decisions whatsoever were made on these matters, and there is no assurance that any of the above structural changes will be carried out. Any alternative that is adopted could take several years to carry out. 2. Item 4A – Information on the Company: History and Development of the Company Investments In the first half of 2014, Elron (directly and indirectly) invested approximately $11.5 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. 3. Item 4B – Business Overview: Our Main Group Companies BrainsGate In May 2014, the Board of Directors of BrainsGate discussed the results of the interim analysis performed by the Data Safety Monitoring Board (the "DSMB") for BrainsGate's study, and decided as follows: to increase the number of patients in the study by 350-550 patients in accordance with the DSMB's conclusions (such that the number of patients in the study will amount to 800-1000); and, to perform an additional interim analysis of the results of the study which will be conducted by the DSMB after receiving follow up data of 600 patients. The purpose of the interim analysis is to support the continuation of the study according to the current format or to cease the study. BrainsGate expects the recruitment of patients for the additional interim analysis to end during 2015. Subject thereto and subject to the final number of patients that will be recruited as stated above, BrainsGate expects that the patient recruitment for the study will end during 2017. As of today, BrainsGate has recruited approximately 460 patients for the study. BrainsGate's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimations of its potential rate of patient recruitment and information existing in BrainsGate on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are developments in BrainsGate's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure to recruit the large number of candidates necessary to complete the trial, trial results, results of the interim analysis, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. Ari Bronshtein CEO Yaron Elad CFO August 6, 2014, Tel Aviv, Israel Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of June 30, 2014 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Investing in Israeli or Israeli related technology companies. · Identifying and exploiting investment opportunities with significant exit potential. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing guidance and hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (48%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4B – "Business Overview" of the Company's Annual Report for 2013 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2013 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision develops, manufactures, and provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · CartiHeal (2009) Ltd. (32%) ("CartiHeal") - CartiHeal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant's unique structure, comprising a marine aragonite with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage and subchondral bone in its place. · Kyma Medical Technologies Ltd. (58% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · RD Seed Ltd. (92% by RDC) ("RDSeed") - RDSeed is an investment venture that incubates projects and invests in companies in the digital field. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (61%) ("Cloudyn"), which is developing solutions for the optimization of cloud computing costs and resources. o Pose POS Ltd. (43%) ("POSE"), which is developing an online cash register, inventory management, and retail website management system. o Bruwz Technologies Ltd. (24%) ("GetYou"), which is developing a social app that enables people to understand how they are perceived by others through a game. o Page 2 Site Ltd. (“Otonomic”) (25%), which is developing a technology which enables any Facebook page owner to generate a website in a single click. o Open Legacy Technologies Ltd. (24%), which provides an open source solution for modernizing legacy applications (AS400, Mainframe and Unix). Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. · PlyMedia Israel (2006) Ltd. (27%) ("Plymedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1.Exit Transactions · The merger of Given Imaging Ltd. ("Given") - In December 2013, Given signed a definitive agreement with a subsidiary of the Covidien group for a cash consideration of $30 per share by way of a reverse triangular merger (the "Given Merger"). In February 2014, the Given Merger was completed within the framework of which all of the Given shareholdings of Elron and RDC were acquired (21% holding by Elron and 8% holding by RDC). As a result, Elron and RDC received (after tax and transaction costs) approximately $204 million and approximately $61 million, respectively, out of the consideration paid in respect of the Given Merger's completion. In addition, as a result of the completion of the Given Merger, Elron recorded, in the first half of 2014, a net gain (after tax) in the amount of approximately $107 million which includes Elron's share in the gain RDC recorded in respect of the transaction. The abovementioned gain is after tax expenses in the amount of approximately $37.7 million. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.2.2. Investments · In the first half of 2014, Elron (directly and indirectly) invested approximately $11.5 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of holdings in Pocared - In March 2014, Elron invested approximately $5.4 million in Pocared as part of an internal financing round. (For further details see Note 3.A to the Financial Statements). Following the investment, Elron's holding in Pocared's outstanding share capital increased from approximately 41% to 48% (from approximately 37% to 42% on a fully diluted basis).As of the date of filing this report, approximately $74 million were invested in Pocared, out of which $34 million were invested by Elron. 1.2.3. Developments in Main Group Companies · Update on Pocared's FDA Trial - Further to Item 4B of Elron's 2013 Annual Report, to date, Pocared has collected approximately 6,700 samples out of a total of 15,000 samples. · Update on BrainsGate's FDA Trial - Further to Item 4B of Elron's 2013 Annual Report, in April 2014, the Data Safety Monitoring Board (the "DSMB") for BrainsGate's study examined the effect and safety results in an interim analysis of the study (BrainsGate was not exposed to these results due to the study being a blinded study). As a result of the said interim analysis, the DSMB determined as follows: The measured effect justifies the continuation of the study; There were no safety concerns; In order to maximize the possibility of success in the study, increasing the sample size from 450 to 800-1000 patients is appropriate. In May 2014, the Board of directors of Brainsgate discussed the results of the interim analysis performed by the DSMB for BrainsGate's study and decided as follows: to increase the number of patients in the study by 350-550 patients in accordance with the DSMB's conclusions (such that the number of patients in the study will amount to 800-1000); and, to perform an additional interim analysis of the results of the study which will be conducted by the DSMB after following 600 patients. The purpose of the interim analysis is to support the continuation of the study according to the current format or to cease the study. BrainsGate expects the recruitment of patients for the additional interim analysis to end during 2015. Subject thereto and subject to the final number of patients that will be recruited as stated above, BrainsGate expects that the patient recruitment for the study will end during 2017. As of today, BrainsGate has recruited approximately 460 patients for the study. BrainsGate's abovementioned estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimates of the potential rate of sample collection for the trial, and on information existing in BrainsGate on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: developments in BrainsGate's field of operation, failure to obtain regulatory approval to continue product development, failure to achieve goals, failure to collect the number of samples necessary to complete the trial, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.2.4. Financing · Credit Line - In January 2014, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4 million, and in February 2014, following the Given Merger, the credit line was terminated. · As of the date of filing this report, Elron's and RDC's non-consolidated liquid resources amounted to approximately $208 million and $71 million, respectively. These amounts include $10 million and $40 million held by Elron in short and long term bank deposits , respectively. At this date Elron and RDC have no debt. 1.3. Results of Operations 1.3.1. Elron's main operating results For the six months ended June 30, 2014 For the six months ended June 30, 2013 For the three months ended June 30, 2014 For the three months ended June 30, 2013 For the year ended December 31, 2013 Unaudited audited $ thousands Net income (loss) attributable to Elron's shareholders ) ) ) Net income (loss) per share attributable to Elron's shareholders (in $) As previously mentioned, the income and loss attributable to Elron's shareholders generally comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income):* Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 For the six months ended June 30, 2014 For the six months ended June 30, 2013 For the three months ended June 30, 2014 For the three months ended June 30, 2013 For the year ended December 31, 2013 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization - ) - ) ) Income (expenses) from impairment of investments in Group Companies and financial assets - Total ) Gain from exit transactions, changes in holdings, and revaluation of investments Corporate operating expenses ) Tax benefit (taxes on income) ) - - Other 65 ) ) ) Net income (loss) attributable to shareholders ) ) ) * The results summarized in the table are presented net of non-controlling interest. I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the second quarter and first half of 2014 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, RDSeed, BrainsGate and CartiHeal. The loss Elron recorded in the second quarter and first half of 2013 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, RDSeed, CartiHeal, and Kyma. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. In the second quarter and first half of 2014 no excess cost amortization expenses were recorded. Excess cost amortization expenses in the second quarter and first half of 2013 were recorded primarily in respect of excess costs attributed to the Company's holding in Given. The Given Merger was completed during the first quarter of 2014. II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half of 2014 resulted mainly from: · A $144,467 thousand gain recorded in the first quarter (net of non-controlling interest) due to the completion of the Given Merger ($106,818 thousand net of tax); · A $957 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value. Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half 2013 resulted mainly from: · A $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value; · An $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value; · A $1,201 and $1,399 thousand gain (net of non-controlling interest) recorded in the second quarter and first half, respectively, from a change in the Company's holding in Given as a result of options granted to Given employees having been exercised or having expired prior to the completion of the Given Merger. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. IV) Tax Benefit (Taxes on Income) Taxes on income in the first half of 2014 resulted mainly from a tax expense due to the Given Merger, and included approximately $29,000 thousand that were recorded due to the utilization of the deferred tax asset that was recorded in the fourth quarter of 2013, and approximately $7,500 thousand (net of non-controlling interest) in current taxes recorded by RDC due to the Given Merger. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.3.2. Analysis of the consolidated statements of profit and loss For the six months ended June 30, For the three months ended June 30, unaudited $ thousands Explanation Income from sales - 78 - Income from sales in the second quarter and the first half of 2014 included Cloudyn's income. In the first half of 2013 Cloudyn did not yet record any income from sales. Gain from disposal and revaluation of group companies, and changes in holdings, net In the first half of 2014, this item included mainly: a $175,019 thousand gain recorded as a result of the completion of the Given Merger (see section 1.2.1 above);and a$957 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value.In the first half of 2013, this item included mainly: a $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value, mainly due to progress made in the clinical trials it was conducting; an $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value; and a $1,444 and $1,745 thousand gain recorded in the second quarter and first half, respectively, from a change in the Company's holding in Given as a result of options granted to Given employees having been exercised or having expired prior to the completion of the Given Merger. Financial income Financial income in the second quarter and the first half of 2014 and 2013 resulted mainly from interest income on deposits and from translation differences. Total income Cost of sales 53 - 27 - See "Income from sales" analysis above. Research and development expenses, net See analysis of consolidated companies' operating expenses below. Selling and marketing expenses 70 General and administrative expenses See analysis of Elron's and consolidated companies' operating expenses below. Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associates below. The increase in Elron's share in the losses of its associates in the second quarter and in the first half of 2014 is mainly due to an increase in Elron's share in Pocared's losses due to an increse in Elron's share in Pocared's financing (see note 3.A to the financial statements). Also, Elron's share in the losses of its assocates in the first half of 2013 was partially offset by Elron's share in Given's profits. Financial expenses 52 3 Financial expenses in first half of 2014 resulted mainly from commissions on the loan drawn down under the credit line agreement with Silicon Valley Bank. (The loan was repaid and the credit line was terminated in the first quarter of 2014, as mentioned in section 1.2.4 above). Financial expenses in the second quarter and first half of 2013 resulted mainly from interest on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from commissions and other expenses related to this credit line. Other expenses, net 5 17 5 12 Total expenses Income (loss) before taxes on income ) ) ) Tax benefit (taxes on income) ) - - Taxes on income in the first half of 2014 resulted mainly from the gain that was recorded due to the completion of the Given Merger. The tax benefit in the second quarter of 2014 resulted from attributing the impact of the tax incurred in the Given Merger to the interim periods of 2014. Net income (loss) Net income (loss) attributable to the Company's shareholders ) ) ) Net income (loss) attributable to non-controlling interest ) ) ) In the first half of 2014 the net income attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in RDC in the gain RDC recorded due to the completion of the Given Merger. Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.3.3. Analysis of the consolidated operating expenses Operating expenses in the second quarter and first half of 2014 amounted to $2,306 and $4,459 thousand, respectively, compared with $2,520 and $5,453 thousand, respectively, in the second quarter and first half of 2013, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the six months ended June 30, For the three months ended June 30, $ thousands Explanation Corporate RDC The decrease was mainly due to the decrease in RDC's workforce. Kyma - - Since the fourth quarter of 2013, Kyma ceased to be consolidated in the Company's financial reports. RDSeed (1) The increase was mainly due to an increase in the R&D and the S&M expenses of Cloudyn, and the operating expenses of POSE, which was not consolidated in the second quarter and the first half of 2013. The increase in the operating expenses was partly offset by a decrease in the R&D expenses of Cemmerce, an in-house project in which RDSeed ceased investment during 2013, and a decrease in RDSeed's workforce. SmartWave - - SmartWave Medical Ltd. ("SmartWave") ceased its operations during the fourth quarter of 2013. (1) In the second quarter and first half of 2014 includes the operating expenses of the subsidiaries Cloudyn and POSE. In the second quarter and first half of 2013 includes the operating expenses of Cloudyn only. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.3.4. Analysis of the results of operations of main associates Pocared For the six months ended June 30, For the three months ended June 30, Unaudited $ thousands Explanation Loss Pocared is in the development stage and has not yet commenced sales. Pocared's losses mainly result from research and development expenses. The increase in loss in the first half of 2014 compared with the first half of 2013 was mainly due to expenses resulting from the development of a new version of the sample processor and from ongoing sample collection for the FDA trial Pocared is conducting. BrainsGate For the six months ended June 30, For the three months ended June 30, Unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The increase in loss in the second quarter of 2014 compared with the second quarter of 2013 in mainly due to the progression of the clinical trials BrainsGate is conducting. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 1.4. Financial Position, Liquidity and Capital Resources Financial position June 30, 2014 December 31, 2013 unaudited audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value (including assets classified as held for sale) Long term bank deposits - Other long-term receivables 32 29 Current assets (not including assets classified as held for sale) (1) Intangible assets, net Deferred taxes - Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest (1) Including short term bank deposits in the amount of $10,015 thousand. Shareholders' equity attributable to Elron's shareholders at June 30, 2014 was $318,932 thousand, representing approximately 98% of the total assets in the statement of financial position, compared with $199,815 thousand at December 31, 2013, representing approximately 94% of total assets in the statement of financial position. Consolidated working capital at June 30, 2014 amounted to $239,603 thousand, compared with $136,804 thousand at December 31, 2013 (including assets held for sale). The increase in working capital resulted from the completion of the Given Merger and the receipt of the consideration (see section 1.2.1 above). Elron's and RDC's primary cash flows (1) For the six months ended June 30, 2014 For the six months ended June 30, 2013 For the three months ended June 30, 2014 For the three months ended June 30, 2013 unaudited $ thousands Investments in Elron's and RDC's group companies (1) Proceeds from disposal of Elron's and RDC's non-current investments - Deposit of short and long term deposits ) - ) - Repayment of Elron's debt ) - - - (1) The amounts presented include RDC's and RDseed's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 Cash balance Consolidated liquid resources at June 30, 2014 amounted to $281,176 thousand (including short and long term bank deposits in the amount of approximately $10,000 thousand and $40,000 thousand , respectively), compared with $32,291 thousand at December 31, 2013. Elron's and RDC's non-consolidated liquid resources at June 30, 2014 amounted to $208,294 and $71,257 thousand, respectively (as mentioned above Elron's liquid resources as of June 30, 2014 include short and long term bank deposits in the amount of approximately $50,000 thousand), compared with $19,742 and $11,033 thousand, respectively, at December 31, 2013. Uses of cash The main uses of cash in the second quarter and first half of 2014 were investments and loans to Group Companies in the amount of $1,017 and $7,956 thousand, respectively, by Elron, and $2,300 and $3,500 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. In addition, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand as mentioned below. During the second quarter Elron deposited approximately $50,000 thousand in short and long term bank deposits. The main uses of cash in the second quarter and first half of 2013 were investments and loans to Group Companies in the amount of $1,646 and $3,308 thousand, respectively, by Elron, and $366 and $1,166 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. Investments in Group Companies during the first half of 2014 and 2013 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC For the six months ended June 30, 2014 For the six months ended June 30, 2013 For the six months ended June 30, 2014 For the six months ended June 30, 2013 unaudited $ thousands Consolidated Companies (1) SmartWave (2) - - - POSE (3) - - - Cloudyn - Associates and Other Investments Kyma - - - Pocared - - NuLens - - Notal Vision - - - Otonomic - - - GetYou - - - Open Legacy(4) - Total investments (1) The amounts exclude RDC's investment in RDSeed in the amount of $3,000 thousand in the first half of 2014 and Elron's investment in RDSeed in the amount of $1,000 thousand in the first half of 2013. These investments do not affect the cash included in the Financial Statements. (2) SmartWave ceased its operations during the fourth quarter of 2013. (3) Initially consolidated in July 2013. Subsequent to the reporting date RDSeed invested $100 thousand in POSE. (4) Subsequent to the reporting date RDSeed invested $700 thousand in Open Legacy. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 Proceeds from the disposal of Elron's and RDC's non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2014 mainly included: proceeds Elron and RDC received in the amount of approximately $204,000 thousand and approximately $61,000 thousand (net of tax), respectively, as a result of the completion of the Given Merger, and; proceeds RDC received in the amount of $3,100 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Sync-Rx Ltd. that was completed in November 2012. Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2013 mainly included proceeds Elron received in the amount of $1,923 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Wavion Inc. that was completed in 2011. Credit line In January 2014, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand, and in February 2014, following the Given Merger, the credit line was terminated. At June 30, 2014, Elron and RDC had no debt. Main Group Companies' cash flows Cash flows from operating activities Cash balance For the six months ended June 30, 2014 For the six months ended June 30, 2013 For the three months ended June 30, 2014 For the three months ended June 30, 2013 As of June 30, As of December 31, Unaudited Audited $ thousands BrainsGate ) Pocared ) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at June 30, 2014, December 31, 2013, and June 30, 2013. As of June 30, 2014 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Short term bank deposits - - - Other accounts receivable 31 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 71 71 Longterm bank deposits - - - Intangible assets, net - - - Other long-term receivables - - 32 - 32 Total assets 31 Liabilities (1) Trade payables - 39 - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 As of December 31, 2013 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 16 59 Assets heldfor sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 75 75 Deferred taxes - - - Intangible assets, net - - - Other long-term receivables - 29 - Total assets 16 Liabilities (1) Trade payables - 25 - Other account payables - Loans from banks - - - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of June 30, 2013 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 50 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 68 75 Total assets 50 Liabilities (1) Trade payables 1 27 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Long-term taxes - - - Total liabilities 1 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2014 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. I. Sensitivity tests of balances as of June 30, 2014 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% Absolute value 10% 5% 10% 5% Section $ thousands Short term bank deposits ) (9
